 
 
 
EXHIBIT 10.4



EMPLOYMENT AGREEMENT

 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 2nd
day of January, 2008 effective for the term provided herein, by and between
Reliv’ International, Inc. (hereinafter referred to as the “Company”) and Steven
D. Albright (hereinafter referred to as the “Employee”).


WHEREAS, the Employee is presently, and for some time has been, employed as an
executive for the Company and has contributed to the success of the Company; and


WHEREAS, the Company desires to be assured of the continued association and
services of Employee and Employee desires to continue in the employment of the
Company on the terms provided herein.


NOW, THEREFORE, in consideration of the continued employment or retention of
Employee by the Company, Employee’s entitlement of severance upon termination of
employment under Section 4.8 and the terms, covenants and conditions hereinafter
contained, the parties hereto agree as follows:


1. Employment, Duties and Authority.


1.1 The Company hereby employs Employee and Employee hereby accepts employment
by the Company on the terms, covenants and conditions herein contained.


1.2 The Employee is hereby employed by the Company as Vice President-Finance and
Chief Financial Officer. The Employee shall have such duties, responsibilities
and authority as the Company shall from time to time provide.


1.3 During the term of Employee’s employment hereunder, and subject to the other
provisions hereof, Employee shall devote his full energies, interest, abilities
and productive time to the performance of his duties and responsibilities
hereunder and will perform such duties and responsibilities faithfully and with
reasonable care for the welfare of the Company.


2. Compensation and Benefits.


2.1 The Company shall pay to Employee during the term of employment hereunder a
basic salary at the annual rate provided in Schedule A hereto. Such annual rate
of salary may be changed from time to time as the parties agree and such changes
shall be reflected on Schedule A when made. Such basic salary shall be paid by
the Company to Employee each month, less amounts which the Company may be
required to withhold from such payments by applicable federal, state or local
laws or regulations.
 
2.2 Benefits; Expense Reimbursement.
 
2.2.1 The Employee shall be entitled to, and shall receive, all benefits of
employment as listed on Schedule A.
 
2.2.2 During the term hereof, the Company shall reimburse Employee for all
reasonable and necessary expenses incurred by Employee in the performance of his
duties hereunder, including without limitation, travel, meals, lodging, office
supplies or equipment subject to such reasonable limitations, restrictions and
reporting standards as the Employee’s supervisor or the Company may from time to
time establish. Employee shall provide to the Company promptly after incurring
any such expenses a detailed report thereof and such information relating
thereto as the Company shall from time to time require. Such information shall
be sufficient to support the deductibility of all such expenses by the Company
for federal income tax purposes.


3. Term.
 
The employment of Employee hereunder shall be for a one-year term commencing on
the date of this Agreement. Upon the expiration of the initial one-year term or
any one-year renewal term of Employee’s employment hereunder, the term of such
employment shall be automatically renewed for an additional term of one year,
unless Employee or the Company shall give notice of the termination of
Employee’s employment and this Agreement by written notice to the other more
than 30 days prior to the date of expiration of the initial or any renewal term.
In the event that such notice of termination shall be given timely, this
Agreement shall terminate on the date of expiration of such initial or renewal
term.


4. Termination.


4.1 The Company shall be entitled to terminate the Employee’s employment by
written notice to Employee prior to the expiration of its term or any renewal
term:


4.1.1 in the event of an Event of Default with respect to Employee as provided
herein, or


4.1.2 upon the permanent mental or physical disability of Employee as provided
herein occurring during the term or any renewal term of Employee’s employment
hereunder.


4.2 The Company shall be entitled to terminate the Employee’s employment at any
time upon five days written notice to Employee, subject to the obligations of
Section 4.8.
 
 
1

--------------------------------------------------------------------------------

 
 
4.3 For purposes of this Agreement, an Event of Default with respect to Employee
shall include:


4.3.1 Any failure by Employee to perform his duties, responsibilities or
obligations hereunder in a faithful and diligent manner or with reasonable care
and (if such failure can be cured) the failure by Employee to cure such failure
within a reasonable amount of time after written notice thereof shall have been
given to Employee by the Company; or


4.3.2 Commission by Employee of any material act of dishonesty as an employee of
the Company or of disloyalty to the Company, or any wrongful or unauthorized
appropriation, taking or misuse of funds, property or business opportunities of
the Company.
 
4.4 Permanent mental or physical disability of Employee shall be deemed to have
occurred hereunder when Employee shall have failed or been unable to perform his
duties hereunder on a full-time basis for an aggregate of 180 days in any one
period of 210 consecutive days. In calculating the 180-day time period, unpaid
leave which qualifies under, and which was provided by the Company pursuant to,
the Family and Medical Leave Act of 1993, as amended, shall not be counted.


4.5 Employee shall be entitled to terminate his employment with the Company
under this Agreement prior to the expiration of its term or any renewal term
upon 30 days written notice or immediately upon the occurrence of an Event of
Default with respect to the Company.


4.6 For purposes of this Agreement an Event of Default with respect to the
Company shall include:


4.6.1 Any failure by the Company to perform its obligations to Employee under
this Agreement and (if such failure can be cured) the failure by the Company to
cure such failure within a reasonable amount of time after written notice
thereof shall have been given to the Company by Employee;


4.6.2 The Company shall:


(a) admit in writing its inability to pay its debts generally as they become
due,


(b) file a petition for relief under any chapter of Title 11 of the United
States Code or a petition to take advantage of any insolvency under the laws of
the United States of America or any state thereof,


(c) make an assignment for the benefit of its creditors,


(d) consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property,


(e) suffer the entry of an order for relief under any chapter of Title 11 of the
United Sates Code, or


(f) file a petition or answer seeking reorganization under the Federal
Bankruptcy Laws or any other applicable law or statute of the United States of
America or any state thereof.
 
2

--------------------------------------------------------------------------------


 
4.7 In the event of termination of this Agreement and Employee’s employment
hereunder by the Company pursuant to Section 4.1 or 4.2 hereof, all rights and
obligations of the Company and Employee hereunder shall terminate on the date of
such termination, except for Employee’s right to receive (subject to any rights
of set off or counterclaim by the Company) all salary, additional compensation
and benefits which shall have accrued prior to the date of such termination as
well as all other rights of the Company or Employee which shall have accrued
hereunder prior to the date of such termination. The obligation of the Company
for any further payment of salary, additional compensation or benefits shall
terminate as at the date of such termination, subject to Section 4.8.


4.8 In the event of termination of this Agreement and Employee’s employment
hereunder by the Company pursuant to Section 4.2 hereof, the Company shall be
obligated to pay Employee an amount of severance equal to six months salary,
payable by the Company over a 12-month period to commence on the date of
termination.


4.9 In the event of termination of this Agreement by Employee in accordance with
Section 4.5 hereof, all rights and obligations of the Company and Employee
hereunder shall terminate on the date of such termination, except for (i)
Employee’s right to receive (subject to any rights of set off or counterclaim by
the Company) all salary, additional compensation and benefits which shall have
accrued prior to the date of such termination, (ii) severance equal to six
months salary, payable by the Company over a 12-month period to commence on the
date of termination and (iii) all other rights of the Company or Employee which
shall have accrued hereunder prior to the date of such termination.


5. Confidential Information.


5.1 “Confidential Information” for purposes of this Agreement means any and all
information disclosed by the Company to Employee, whether provided or received
orally or in writing, relating to or concerning the business, projects,
products, processes, formulas, know-how, techniques, designs or methods of the
Company, whether relating to research, development, manufacture, purchasing,
accounting, engineering, marketing, merchandising, selling or otherwise. Without
limitation, Confidential Information shall include all know-how, technical
information, inventions, ideas, concepts, processes and designs relating to
products of the Company, whether now existing or hereafter developed, and all
prices, customer or distributor names, customer or distributor lists, marketing
and other relationships, whether contractual or not, between the Company, its
suppliers, customers, distributors, employees, agents, consultants and
independent contractors.
 
3

--------------------------------------------------------------------------------


 
5.2 Employee agrees that he will not disclose any Confidential Information to
any person and will not use any Confidential Information for any purpose other
than in the performance of his duties for the Company or in the course of
business dealings with the Company. Confidential Information shall not include
information, which, at the time, Employee can show (i) is generally known to the
public other than as a result of disclosure by the Employee or by other wrongful
disclosure or (ii) became known to the Employee from a source other than the
Company or any of its employees, agents or representatives in a communication
not involving a wrongful disclosure.
 
5.3 Employee agrees that, during the term hereof or while Employee shall receive
compensation hereunder and after termination of his employment with the Company
for so long as the Confidential Information shall not be generally known or
generally disclosed (except by Employee or by means of wrongful use or
disclosure), Employee shall not use any Confidential Information, except on
behalf of the Company, or disclose any Confidential Information to any person,
firm, partnership, company, corporation or other entity, except as authorized by
the Company.


5.4 Without limiting the foregoing, Employee acknowledges and agrees that the
Company has developed, and is developing, at great expense, (i) relationships
with its distributors and customers; (ii) information and records pertaining to
distributors and customers including, but not limited to, genealogies, sales
volumes, compensation, rank, addresses and phone numbers; and (iii) technical
information concerning products and methods of marketing and sale which is all
kept and protected as Confidential Information and trade secrets and are of
great value to the Company.


5.5 Employee acknowledges and agrees that the obligations under this  Section 5
shall survive termination of this Agreement and Employee shall continue to be
bound by this provision as provided herein.


6. Inventions.


6.1 “Inventions” shall mean discoveries, concepts, ideas, designs, methods,
formulas, know-how, techniques or any improvements thereon, whether patentable
or not, made, conceived or developed, in whole or in part, by Employee.
 
4

--------------------------------------------------------------------------------


 
6.2 Employee covenants and agrees to communicate and fully disclose to the
Company any and all Inventions made or conceived by him during the performance
of his duties for the Company and further agrees that any and all such
Inventions which he may conceive or make, during the term hereof or while
receiving any compensation or payments from the Company, shall be at all times
and for all purposes regarded as acquired and held by him in a fiduciary
capacity and solely for the benefit of the Company. The provisions of this
Section 6.2 shall not apply to an invention for which no equipment, supplies,
facilities, Confidential Information or trade secret information of the Company
was used and which was developed entirely on the Employee’s own time, unless (a)
the invention relates (i) to the business of the Company, or (ii) to the
Company’s actual or demonstrably anticipated research or development, or (b) the
invention relates from any work performed by Employee for the Company. 


6.3 Employee acknowledges and agrees that the obligations under this  Section 6
shall survive termination of this Agreement and Employee shall continue to be
bound by this provision as provided herein.


7. Writings and Working Papers.


7.1 Employee covenants and agrees that any and all letters, pamphlets, drafts,
memoranda or other writings of any kind written by him for or on behalf of the
Company or in the performance of Employee’s duties hereunder, Confidential
Information referred to in Section 5.1 hereof and all notes, records and
drawings made or kept by him of work performed in connection with his employment
by the Company shall be and are the sole and exclusive property of the Company
and the Company shall be entitled to any and all rights relating thereto.
Employee also agrees that upon request he will place all such notes, records and
drawings in the Company’s possession and will not take with him without the
written consent of a duly authorized officer of the Company any notes, records,
drawings, blueprints or other reproductions relating or pertaining to or
connected with his employment of the business, books, textbooks, pamphlets,
documents work or investigations of the Company.


7.2 Employee acknowledges and agrees that the obligations under this  Section 7
shall survive termination of this Agreement and Employee shall continue to be
bound by this provision as provided herein.


8. Covenant Not to Solicit.


8.1 Employee acknowledges and agrees as follows:


5

--------------------------------------------------------------------------------


 
8.1.1 That the Company has developed, and is developing and establishing, a
valuable and extensive trade in its services and products, including without
limitation, nutritional, food and dietary products, and skin care products and
that it has developed, and is developing, operations and distributors to sell
such products and services throughout the United States and in foreign
countries.


8.1.2 That the Company has developed, and is developing, at great expense,
relationships with its distributors and customers and has gathered, and is
gathering, information and records pertaining to such distributors and customers
including, but not limited to, genealogies, sales volumes, compensation, rank,
addresses and phone numbers, all of which are kept and protected as Confidential
Information and trade secrets and are of great value to the Company.


8.1.3 That, during the course of his employment with the Company and during the
term of this Agreement, Employee has acquired and will acquire, possession of
Confidential Information.


8.1.4 That the conduct covered by the restrictive covenant in this Section
includes only a percentage of the total number of individuals who are
distributors or potential distributors of products with respect to which
Employee has knowledge or expertise, that Employee would be able to utilize his
knowledge, experience and expertise for an employer while fully complying with
the terms of this Section and that the terms and conditions of this Section are
reasonable and necessary for the protection of the Company’s business and
assets.


8.2 Employee agrees that, during the term of this Agreement, for so long as
Employee shall be receiving compensation hereunder, and for a period of 24
months from and after the date of termination of this Agreement, he will not,
directly or indirectly, whether as an employee, independent distributor, agent,
officer, consultant, partner, owner, shareholder or otherwise, solicit,
recommend, suggest, or induce any person who is, or at any time during the term
of this Agreement has been, a distributor for the Company, to become a
distributor for, or otherwise become associated with, any person or organization
(other than the Company) engaged in the business of marketing or selling any
product or service by means of any direct sales, network marketing or multilevel
marketing method or organization.


8.3 Employee acknowledges and agrees that the obligations under this  Section 8
shall survive termination of this Agreement and Employee shall continue to be
bound by this provision as provided herein.


9. Survival


All provisions of this Agreement provided herein to survive termination of
employment of Employee hereunder, shall survive such termination and the Company
and Employee shall continue to be bound by such provisions in accordance with
the terms thereof. Without limiting the foregoing, the obligations of Employee
pursuant to Sections 5, 6, 7 and 8 provided herein shall survive such
termination and the Employee shall continue to be bound by such provisions in
accordance with their terms.
 
6

--------------------------------------------------------------------------------


 
10. Assignment.


The rights and duties of a party hereunder shall not be assignable by that
party, except that the Company may assign this Agreement and all rights and
obligations hereunder to, and may require the assumption thereof by, any
corporation or any other business entity which succeeds to all or substantially
all the business of the Company through merger, consolidation or corporate
reorganization or by acquisition of all or substantially all of the assets of
the Company.


11. Binding Effect.


This Agreement shall be binding upon the parties hereto and their respective
successors in interest, heirs and personal representatives and, to the extent
permitted herein, the assigns of the Company. The parties acknowledge and agree
that all rights and obligations by and between the parties under this Agreement
pertain to subsidiaries and Affiliates of the Company, if appropriate.
“Affiliate” shall mean any corporation of which the Company, or any Affiliate,
shall own more than 20% of the capital stock.


12. Severability.


If any provision of this Agreement or any part hereof or application hereof to
any person or circumstance shall be finally determined by a court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this
Agreement, or the remainder of such provision or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, shall not be affected thereby and each provision
of this Agreement shall remain in full force and effect to the fullest extent
permitted by law. The parties also agree that, if any portion of this Agreement,
or any part hereof or application hereof, to any person or circumstance shall be
finally determined by a court of competent jurisdiction to be invalid or
unenforceable to any extent, any court may so modify the objectionable provision
so as to make it valid, reasonable and enforceable.


13. Notices.


All notices, or other communications required or permitted to be given hereunder
shall be in writing and shall be delivered personally or mailed, certified mail,
return receipt requested, postage prepaid, to the parties as follows:
 

If to the Company: Robert L. Montgomery       Chief Executive Officer      
Reliv International, Inc.       P.O. Box 405       Chesterfield, MO 63005      
     

 

If to Employee: To the Employee at his       address on the records of       the
Company            

 
7

--------------------------------------------------------------------------------


 
Any notice mailed in accordance with the terms hereof shall be deemed received
on the third day following the date of mailing. Either party may change the
address to which notices to such party may be given hereunder by serving a
proper notice of such change of address to the other party.


14. Entire Agreement.


This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior written or oral
negotiations, representations, agreements, commitments, contracts or
understandings with respect thereto, including without limitation any agreements
providing for compensation of any kind including deferred compensation or salary
continuation, and no modification, alteration or amendment to this Agreement may
be made unless the same shall be in writing and signed by both of the parties
hereto.


15. Waivers.


No failure by either party to exercise any of such party’s rights hereunder or
to insist upon strict compliance with respect to any obligation hereunder, and
no custom or practice of the parties at variance with the terms hereof, shall
constitute a waiver by either party to demand exact compliance with the terms
hereof. Waiver by either party of any particular default by the other party
shall not affect or impair such party’s rights in respect to any subsequent
default of the same or a different nature, nor shall any delay or omission of
either party to exercise any rights arising from any default by the other party
affect or impair such party’s rights as to such default or any subsequent
default.


16. Governing Law; Jurisdiction.


16.1 For purposes of construction, interpretation and enforcement, this
Agreement shall be deemed to have been entered into under the laws of the State
of Missouri and its validity, effect, performance, interpretation, construction
and enforcement shall be governed by and subject to the laws of the State of
Missouri.


16.2 This Agreement is governed by and construed in accordance with the laws of
the State of Missouri. Any and all disputes arising out of or relating to this
Agreement will be resolved and determined by arbitration in accordance with
existing rules and regulations of the American Arbitration Association. The
exclusive location for such arbitration shall be St. Louis, Missouri. The
decision of the arbitrator(s) will be final and binding on all parties and the
judgment may be entered in a court of competent jurisdiction. Demands for
arbitration must be filed within the applicable time period provided by Missouri
statute. Failure to make a demand for arbitration within this period will result
in the waiver and loss of all claims by Employee with respect to the dispute.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.




 
EMPLOYEE:
 
 

   \s\ Steven D. Alright                                      Steven D. Albright
 



     
RELIV INTERNATIONAL, INC.
 

    By:\s\ Robert L. Montgomery                        Authorized Officer  



 
Attest:
 

   \s\ Stephen M. Merrick                                  Secretary  

 
9

--------------------------------------------------------------------------------


 
SCHEDULE A
                 
Steven D. Albright
                                                                               
                 
 
 
 
 
Comments
 
Monthly
 
Annual
                     
Base Salary
   

   
Per Contract
 
$
15,000
 
$
180,000
       

   

   

   

 
Incentive Compensation*
   

   
Pool 1 - 7%
 
 

   

       

   

   

   

 
Health and Dental Insurance
   
(1
)
 
Standard Company Plan
 
$
427.35
 
$
5,128.20
       

   

   

   

 
Life Insurance Allowance
   

   

   

 
$
2,000
       

   

   

   

       

   

   

   

 
Life Insurance-$10,000 in coverage
   

   
Standard Company Plan
   

 
$
187.20
       

   

   

   

 
Long and Short Term
   

         

   

 
Disability Insurance
   

   
Standard Company Plan
   

 
$
1,358
       

   

   

   

 
Vacation (Days)
   

   
20 Days
   

 
$
13,846
       

   

   

   

 
401(k) Matching Contribution*
   

   
Standard Company Plan
   

   

       

   

   

   

 
ESOP Contribution*
   

   
Standard Company Plan
   

   

       

   

   

   

       

   

   

   

 
Total
   

   

   

 
$
202,519
                                                                               
     
*Estimated value will be adjusted to actual at end of each calendar year
                                 
(1) Monthly amount represents net Company contribution after employee
contribution.



11

--------------------------------------------------------------------------------

